Citation Nr: 0308726	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increase disability rating for service-
connected residuals of compression fracture, L3, with 
limitation of motion, currently rated as 30 percent 
disabling.

2.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability pursuant to 38 
C.F.R. § 4.30.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in February 2002, and a 
substantive appeal was received in April 2002.  The veteran 
testified at a personal hearing at the RO in November 2002.  

REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

Review of the record reveals that medical records from VAMC, 
Columbia, SC, show outpatient treatment reports through 
September 2001.  The treatment reports indicate that the 
veteran received lumbar epidural steroid injection in June 
2001 and a lumbar facet joint injection in August 2001.  
According to the follow-up medical records, the veteran 
continued to experience severe pain despite the injections.  
Because of the ineffectiveness of the lumbar facet joint 
injections, VA medical record dated September 2001 indicated 
that the veteran was scheduled to have right S1 selective 
nerve root injection for stabilization of pain.  However, the 
medical evidence does not go beyond September 2001 or show 
the results of the nerve root injection, if one was 
performed.    

Further, the Board notes that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In reviewing VA examination 
report dated July 2001, it does not appear that range of 
motion testing included consideration of such additional 
functional loss.  In view of the need for further development 
to obtain more recent medical treatment records as discussed 
above, the Board feels that another VA examination to 
consider all DeLuca factors is appropriate.  Since the total 
rating based on individual unemployability issue may be 
impacted by any additional evidence developed, consideration 
of that issue is deferred at this time.

The Board also observes that at the November 2002 RO hearing, 
the veteran reported that he had filed a claim for Social 
Security benefits.  Any disability determination by that 
agency together with any pertinent evidence should be 
obtained and made of record. 

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  All VA outpatient and hospital 
treatment records from September 2001 to 
the present should be obtained and 
associated with the claims file.

2.  The RO should contact the Social 
Security Administration and take 
appropriate action to obtain copies of 
any administrative decisions together 
with copies of medical evidence reviewed 
in connection with any such claim. 

3.  The veteran should be scheduled for 
special VA orthopedic and neurological 
examinations of the lower spine to 
ascertain the current severity of his 
service-connected disability described 
for rating purposes as residuals of a 
compression fracture of L3 with 
limitation of motion.  The claims file 
should be made available to the examiners 
for review in connection with the 
examinations.  All medically indicated 
special tests, including x-rays, should 
be conducted.  

a.  To the extent possible, the 
examiners should differentiate between 
any symptoms due to any existing 
congenital or development defect of the 
low back and the service-connected 
disability.  

b.  The examiners should also 
comment on whether any existing 
degenerative disc disease is causally 
related to the service-connected 
residuals of a fracture of L3.  

c.  The examinations should include 
range of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  For reference 
purposes, the examiners should also 
clearly set forth normal lumbar spine 
ranges of motion.  

d.  The examiners should also 
comment on the effect of the service-
connected low back disability on the 
veteran's ability to obtain and retain 
gainful employment.

4.  After completion of the above, the RO 
should review the expanded record and 
review the issues on appeal.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include, if 
warranted, notice of the current version 
of Diagnostic Code 5293, which became 
effective September 23, 2002, and the 
prior version).  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


